[Cite as State v. Stearns, 2022-Ohio-2046.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                      :

                 Plaintiff-Appellee,                :
                                                              Nos. 111005, 111010,
                                                    :         111011, 111012, and
                                                              111013
                 v.                                 :

SIRJUAN STEARNS, JR.,                               :

                 Defendant-Appellant.               :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: June 16, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
           Case Nos. CR-20-652090-A, CR-20-653637-A, CR-20-653869-A,
                       CR-20-652102-A, and CR-20-654107-A


                                              Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Sean M. Kilbane, Assistant Prosecuting
                 Attorney, for appellee.

                 The Brueck Law Firm, LLC, and Christina Brueck, for
                 appellant.


SEAN C. GALLAGHER, A.J.:

        {¶ 1}      Sirjuan Stearns, Jr., appeals his convictions for aggravated robbery,

along with attendant firearm specifications, having weapons while under disability,
and aggravated rioting. The trial court imposed the jointly recommended minimum

stated term of 16 years in prison with a maximum term of 20.5 years. The sole focus

in this appeal is on the trial court’s acceptance of the parties’ jointly recommended

sentencing range and the length of the individual sentence imposed on one of the

aggravated robbery counts. There are no arguments challenging the guilty plea or

the manner in which Stearns was sentenced. For the following reasons, we affirm

the convictions.

      {¶ 2}   According to the state, Stearns committed three aggravated robberies

by walking into a store, picking up a small item, and pretending to initiate a cash

transaction. After the clerk opened the cash register to complete the sale, Stearns

brandished a firearm and demanded money. At least one of the victims was so

traumatized by the events that she quit her job to avoid being placed in a position of

dealing with another armed robber just to earn a living. That victim continues to

suffer mental anguish from the incident.

      {¶ 3}   With respect to the weapons charge, when the Cleveland Division of

Police Gang Impact Unit served a warrant on a known gang member, Stearns was at

the scene and fled police officers while brandishing a firearm. Upon his being

arrested, four other firearms were seized. In the last incident, while Stearns was

detained at the Cuyahoga County Juvenile Detention Center on the aggravated

robbery and the weapons cases, he was involved in a riot that resulted in another

inmate suffering serious physical harm.
      {¶ 4}   Stearns has a record of failing to abide by court orders. In 2016, he

was placed on probation in two separate cases but violated the term of probation by

committing more acts that led to a delinquency finding. The juvenile court placed

Stearns on probation a second time, which was violated when he assaulted a law

enforcement officer. Once again, Stearns received the benefit of the doubt and

probation was imposed, but that, too, was violated with the commission of the

underlying offenses.

      {¶ 5}   In the underlying cases, Stearns pleaded guilty to three counts of

aggravated robbery in violation of R.C. 2911.01(A)(1), qualifying felony offenses of

the first degree, all of which included a one-year and two three-year firearm

specifications attendant to each respective count; having weapons while under

disability in violation of R.C. 2923.02(A)(1), a third-degree felony offense; and

aggravated riot in violation of R.C. 2917.02(A)(2), a fourth-degree felony offense.

All five incidents were indicted in separate cases. The trial court imposed a nine-

year term of imprisonment along with the attendant three-year term on the firearm

specification on the aggravated robbery count in CR-20-653569; a three-year stated

minimum term on the aggravated robbery count, along with an attendant three-year

term on the firearm specification, in CR-20-652090; a stated minimum of three

years and a maximum term of four years and six months, along with the attendant

one-year term on the firearm specification, on the aggravated robbery count in

CR-20-652102; three years on the weapons violation in CR-20-654107; and 18

months on the aggravated riot violation in CR-20-653637.           All the firearm
specifications were imposed consecutive to each other and the underlying counts as

required by law since they arose in separate cases and incidents. The underlying

sentences on each individual offense were imposed concurrently, effectively

rendering the nine-year term on the aggravated robbery the operative one. The trial

court imposed a 20.5-year maximum term calculated from the aggregate of the

consecutive sentences imposed in all five cases plus half of the nine-year term

imposed on the aggravated robbery count.

      {¶ 6}   In exchange for paring down the offenses to which Stearns pleaded

guilty, the parties jointly recommended a sentencing range for the aggregate stated

minimum term under R.C. 2929.14(A)(1)(a) and 2929.144(B) of 10 to 16 years. As

the parties understood and presented the terms of the plea agreement, that

sentencing range would also include a maximum term not to exceed 20.5 years.

Tr. 26:2-10; 27:9-14; 46:4-47:20. The trial court accepted the jointly recommended

sentencing range and imposed the longest sentence to which the parties agreed, an

aggregate stated minimum term of 16 years with a maximum term of 20.5 years

between the five cases.

      {¶ 7}   In this appeal, Stearns’s sole focus is on the overall length of the nine-

year sentence imposed on the underlying aggravated robbery offense. Stearns does

not claim any error in the imposition of the aggregate seven-year term on the three
firearm specifications that are required by law. 1 Further, the convictions have not

been challenged in any other respect as required under App.R. 16(A)(7), and the

state is asking this court to affirm the judgment as written.                We render no

conclusions with respect to the trial court’s calculation of the maximum term being

based on the aggregate of the sentences imposed upon the firearm specifications in

three of the five separate cases for which Stearns was sentenced and without

imposing a maximum term for any of the individual qualifying felony offenses in

each case. See State v. Bond, Cuyahoga No. 110022, 2022-Ohio-1487, ¶ 15. In

addition, in CR-20-652090 involving one of the aggravated robbery charges, the

trial court imposed both a nine-year and a three-year term of imprisonment for the

single aggravated robbery count in the final entry of the conviction.                  At the

sentencing hearing, the trial court orally announced a nine-year sentence.

Tr. 82:10-12. According to the “notice of commitment and calculation of sentence”

filed on January 18, 2022, the Ohio Department of Rehabilitation and Correction

considers the three-year prison term as the operative one based on the discrepancy.

       {¶ 8}    Since the parties ignored those issues, so shall we. “‘“[A]ppellate

courts do not sit as self-directed boards of legal inquiry and research, but [preside]



       1 An examination of the corrected sentencing entries filed two days following the
original sentencing hearing reveals the court failed to fully impose a maximum term on
the qualifying felony offense or announce specific sentences in CR-20-652090 and
CR-20-653869. In CR-20-652102, the trial court imposed a stated minimum term of
three years with a maximum term of four years and six months, along with the attendant
one-year sentence on the firearm specification. The court appears to have alternated
between imposing the individual sentences as required under R.C. 2929.14 and 2929.144
and creating a global sentence across all files reflecting the court’s and the parties’ intent.
essentially as arbiters of legal questions presented and argued by the parties before

them.”’” State v. Quarterman, 140 Ohio St.3d 464, 2014-Ohio-4034, 19 N.E.3d

900, ¶ 19, quoting State v. Bodyke, 126 Ohio St.3d 266, 2010-Ohio-2424, 933

N.E.2d 753, ¶ 78 (O’Donnell, J., concurring in part and dissenting in part), quoting

Carducci v. Regan, 714 F.2d 171, 177, 230 U.S. App. D.C. 80 (D.C.Cir.1983). The

issues surrounding the calculation of the maximum term under R.C. 2929.144 based

on the imposition of consecutive sentences among cases and the length of the

underlying sentence in CR-20-652090 are beyond the scope of our review based on

the briefing presented. State v. Harper, 160 Ohio St.3d 480, 2020-Ohio-2913, 159

N.E.3d 248; State v. Henderson, 161 Ohio St.3d 285, 2020-Ohio-4784, 162 N.E.3d

776. We are confined to the issues presented and preserved for our review.

      {¶ 9}    In the sole assignment of error, Stearns claims that the trial court

abused its discretion by sentencing him to the “top end of the agreed sentencing

range.” We have no authority to review the individual sentences in this appeal for

two independent reasons.

      {¶ 10} Under R.C. 2953.08(D)(1), a “sentence imposed upon a defendant is

not subject to review under this section if the sentence is authorized by law, has been

recommended jointly by the defendant and the prosecution in the case, and is

imposed by a sentencing judge.” R.C. 2953.08(D)(1) establishes a statutory limit on

an appellate court’s ability to consider an appeal from a sentence. State v. Gwynne,

158 Ohio St.3d 279, 2019-Ohio-4761, 141 N.E.3d 169, ¶ 9, fn. 1. As the Ohio Supreme

Court has expressly concluded, if the conditions under R.C. 2953.08(D)(1) are
established, an appellate court lacks jurisdiction to hear the appeal. Id., quoting

State v. Noling, 136 Ohio St.3d 163, 2013-Ohio-1764, 992 N.E.2d 1095, ¶ 22; see also

State v. Fontanez, 8th Dist. Cuyahoga No. 106226, 2018-Ohio-2843, ¶ 12. Further,

“‘[t]hat appellant agreed to a sentencing range or sentencing cap, as opposed to a

specific sentence, is immaterial.’” State v. Andrews, 8th Dist. Cuyahoga No. 110047,

2021-Ohio-1719, ¶ 10, quoting State v. Grant, 2018-Ohio-1759, 111 N.E.3d 791, ¶ 23

(8th Dist.). The trial court’s imposition of a jointly recommended sentencing range,

as with a jointly recommended sentence, precludes appellate review of the imposed

sentence.

      {¶ 11} Stearns neither claims, nor even remotely suggests, that his sentences

are not authorized by law. To the contrary, Stearns concedes that the appellate

“analysis should end here as the sentencing range in this matter is within the

authorized    statutory   range    for   the   offenses”   as   contemplated     under

R.C. 2953.08(D)(1).

      {¶ 12} A defendant’s right to appeal a sentence is singularly derived from

R.C. 2953.08. State v. Underwood, 124 Ohio St.3d 365, 2010-Ohio-1, 922 N.E.2d

923, ¶ 10. “‘[I]f a jointly recommended sentence imposed by a court is ‘authorized

by law,’ then the sentence ‘is not subject to review.’” State v. Sergent, 148 Ohio St.3d

94, 2016-Ohio-2696, 69 N.E.3d 627, ¶ 15. There is no dispute from the record that

the trial court imposed sentences that were jointly recommended, and Stearns

concedes that those sentences were authorized by law. App.R. 16(A)(7). Based on
the argument and concession presented, under the unambiguous language of

R.C. 2953.08(D)(1), we have no authority to review the imposed sentences.

      {¶ 13} Even if consideration of the length of the sentences was not precluded

under R.C. 2953.08(D)(1), an issue we are compelled to note given our

aforementioned concern regarding aspects of the sentencing not challenged in this

appeal, Stearns’s sole argument rests on this court’s performing a de novo review of

the individual sentence imposed on the aggravated robbery count. The aggregate

seven-year term of consecutive sentences imposed for the firearm specifications as

between the three separate cases is mandated by law.                     See, generally,

R.C. 2929.14(B)(1)(b)2; see also State v. Bond, 8th Dist. Cuyahoga No. 110022,

2022-Ohio-1487, ¶ 13 (Ohio sentencing law operates with respect to individual

cases.). The only discretionary aspect of the underlying stated minimum term of

imprisonment was the length of the sentences imposed on the individual offenses

and, in all practical terms, the nine-year term imposed on the aggravated robbery,

since the sentences on the underlying counts were concurrently imposed.

      {¶ 14} The mere fact that Stearns disagrees with the trial court’s decision to

impose a nine-year term on the aggravated robbery count, the longest concurrent


      2  R.C. 2929.14(B)(1)(b) recognizes, except as provided under subdivision (B)(1)(g)
of the section (requiring multiple sentences for multiple firearm specifications in some
instances), that more than one prison term on firearm specifications is not permitted for
felonies committed as part of the same act or transaction. Under Crim.R. 8(A), the state
is permitted to join offenses into a single indictment based on that principle of
commonality. As between separate cases, the firearm specifications in the individual
cases must be imposed in adherence to R.C. 2929.14(B)(1)(b). Subdivision (B)(1)(g)
applies to multiple felonies within a single case irrespective of any issues of commonality
as between the offenses.
term, instead of the minimum term for the qualifying first-degree felony offense, is

not a basis for this court to reverse the sentences imposed on each individual felony

offense. R.C. 2953.08(G)(2)(a) does not provide a basis for an appellate court to

modify or vacate a sentence based on the lack of support in the record for the trial

court’s conclusions under R.C. 2929.11 and 2929.12, which are necessary

considerations in reviewing individual sentences on the underlying counts. State v.

Jones, 163 Ohio St.3d 242, 2020-Ohio-6729, 169 N.E.3d 649, ¶ 29. Further, in State

v. Taylor, 8th Dist. Cuyahoga No. 107881, 2019-Ohio-3367, this type of argument

was expressly rejected. As the court succinctly framed the issue,

       [i]n an effort to challenge the adequacy of the trial court’s statutory
       considerations, [appellant] is merely asking this court to substitute our
       judgment for that of the trial court, which, as stated, appellate courts
       are not permitted to do. State v. McCoy, 8th Dist. Cuyahoga
       No. 107029, 2019-Ohio-868, ¶ 19 (“We cannot substitute our judgment
       for that of the sentencing judge.”). Moreover, by asking this court to
       view the seriousness and scope of his conduct in light of the relevant
       mitigating factors, [appellant] is encouraging this court to
       independently weigh the sentencing factors, which appellate courts are
       also not permitted to do. State v. Ongert, 8th Dist. Cuyahoga
       No. 103208, 2016-Ohio-1543, ¶ 14; State v. Price, 8th Dist. Cuyahoga
       No. 104341, 2017-Ohio-533, ¶ 20; State v. Bailey, 8th Dist. Cuyahoga
       No. 107216, 2019-Ohio-1242, ¶ 15; State v. Rahab, 150 Ohio St.3d 152,
       2017-Ohio-1401, 80 N.E.3d 431, ¶ 10; and State v. Anderson, 8th Dist.
       Cuyahoga No. 103490, 2016-Ohio-3323, ¶ 9.

Id. at ¶ 17.

       {¶ 15} Whichever legal path we took given the arguments presented, the

result would be the same: the sole assignment of error would be overruled. Stearns

is either precluded from appealing his jointly recommended sentences under R.C.

2953.08(D)(1) or is precluded from challenging an individual, nonmaximum
sentence under R.C. 2953.08(G)(2)(a), the only discretionary part of the imposed

sentences that included seven years of aggregate sentences on the mandatory

firearm specification sentences consecutive to the nine-year discretionary term

imposed on the underlying aggravated robbery count in one of Stearns’s five cases.

      {¶ 16} With no other arguments presented for our review, Stearns’s

convictions are affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.          The defendant’s

conviction having been affirmed, any bail pending appeal is terminated. Case

remanded to the trial court for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



_____________________________________
SEAN C. GALLAGHER, ADMINISTRATIVE JUDGE

ANITA LASTER MAYS, J., and
EILEEN A. GALLAGHER, J., CONCUR